                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
COMMONWEALTH OF MASSACHUSETTS, )
                                            )
            Plaintiff/Counterclaim-         )
            Defendant,                      )
                                            )
            and                             )
                                            )
THE AQUINNAH/GAY HEAD COMMUNITY )
ASSOCIATION, INC. (AGHCA) and TOWN          )
OF AQUINNAH,                                )
                                            )
            Intervenors/Plaintiffs,         )
                                            )      Civil Action No.
            v.                              )      13-13286-FDS
                                            )
THE WAMPANOAG TRIBE OF GAY HEAD             )
(AQUINNAH), THE WAMPANOAG TRIBAL )
COUNCIL OF GAY HEAD, INC., and THE          )
AQUINNAH WAMPANOAG GAMING                   )
CORPORATION,                                )
                                            )
            Defendants/Counterclaim-        )
            Plaintiffs,                     )
                                            )
            v.                              )
                                            )
CHARLES BAKER, in his official capacity as  )
GOVERNOR, COMMONWEALTH OF                   )
MASSACHUSETTS, et al.,                      )
                                            )
            Third-Party Defendants.         )
___________________________________________)

                     MEMORANDUM AND ORDER ON MOTION
                         TO STAY PENDING APPEAL

SAYLOR, J.

      Defendants and Counterclaimants The Wampanoag Tribe of Gay Head (Aquinnah) and

The Aquinnah Wampanoag Gaming Corporation (collectively, the “Tribe”) have moved,
pursuant to Fed. R. Civ. P. 62(c), for an order staying the final judgment of this Court entered on

June 19, 2019, and amended on July 19, 2019, pending appeal to the United States Court of

Appeals for the First Circuit. In the alternative, the Tribe seeks a temporary stay to allow

sufficient time for the Appeals Court to consider and rule upon a motion from the Tribe pursuant

to Fed. R. App. P. 8(a)(1)(A) and (C).

       The following four factors apply to a motion for a stay pending appeal: “(1) whether the

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent relief; (3) whether issuance of relief will substantially

injure the other parties interested in the proceeding; and (4) where the public interest lies.”

Respect Maine PAC v. McKee, 622 F.3d 13, 15 (1st Cir. 2010); see also Rio Grande Cmty.

Health Ctr., Inc. v. Armendariz, 792 F.3d 229, 231 (1st Cir. 2015).

       Here, the Tribe has not made a strong showing of likely success on the merits, for the

reasons set forth in the order of the Court dated June 19, 2019. Furthermore, it has not

demonstrated a likely risk of irreparable injury during the pendency of an appeal. Having lost

the first appeal, the Town and the Commonwealth cannot simply prevent the Tribe from

conducting gaming operations and building a facility to house those operations. But according to

this Court’s ruling, the Tribe must comply with any rules and regulations---such as obtaining a

building permit and demonstrating that the construction complies with applicable codes---that

are applicable generally to the construction of any similar commercial facility in the Town of

Aquinnah. If the Town somehow applies those requirements in an unfair or discriminatory

manner, or otherwise treats the Tribe unfairly, the Tribe can seek appropriate relief from this

Court. There is no reason, however, at this stage to assume that the Tribe will be treated in such

a manner.



                                                  2
       Furthermore, the Tribe has not shown that the balance of equities or the public interest

favor a stay. If construction proceeds subject to normal permitting processes, the resulting

facility presumably will be in full compliance with the safety, health, environmental, and other

requirements of the Town and the Commonwealth; it is difficult to see how that injures the Tribe

in any meaningful respect. But if the Tribe is permitted to construct a facility without complying

with those requirements during the pendency of the appeal, and then loses that appeal, the Town

and the Commonwealth will likely find it to be exceedingly difficult, if not impossible, to apply

and enforce those requirements after the fact. And it is obvious that the public interest favors the

construction of a facility that complies with the state building code and other basic requirements,

including safety, health, and environmental laws, applicable to commercial facilities generally.

       Accordingly, and for the foregoing reasons, the motion of The Wampanoag Tribe of Gay

Head (Aquinnah) and The Aquinnah Wampanoag Gaming Corporation to stay the judgment and

injunction pending appeal is DENIED.

So Ordered.



                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: July 26, 2019                                  United States District Judge




                                                 3
